MEMORANDUM OPINION
                                         No. 04-10-00756-CV

                          SOUTHWEST CONCRETE PRODUCTS, L.P.,
                                 Appellant/Cross-Appellee

                                                   v.

                                   A. HANSEN MASONRY, INC.,
                                      Appellee/Cross-Appellant

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2004-CI-09384
                              Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 22, 2010

DISMISSED

           The parties have filed an agreed motion to dismiss this appeal, including the cross-appeal.

Therefore, the motion is granted and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1),

43.2(f). Costs of the appeal are taxed against the parties who incurred them.

                                                    PER CURIAM